Citation Nr: 0616021	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.

2.  Entitlement to special monthly compensation (SMC) at a 
rate in excess of that authorized by 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

G. Bell, Representative from Arizona Department of Veterans' 
Services


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a certificate of eligibility 
for financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only.  The RO 
also denied a higher level of special monthly compensation 
(SMC) based on the need for regular aid and attendance or 
being housebound, currently rated under 38 U.S.C.A. § 1114 at 
the rate of "l".  

In August 2005, a personal hearing was held before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the claims file.  The hearing was attended by 
the veteran's representative only.  By VA decision dated 
April 2005, the veteran has been rated incompetent.  In July 
2005, The Superior Court of the State of Arizona appointed 
the Arizona Department of Veterans' Services guardian and 
conservator for the veteran.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has been awarded service connection for:  
post-traumatic stress disorder (PTSD), rated 100 percent; 
diabetes mellitus, rated 40 percent; transmetatarsal 
amputation of the right foot, secondary to diabetes mellitus, 
rated 30 percent; and partial amputation of the left great 
toe, secondary to diabetes mellitus, rated 10 percent.  His 
combined rating is 100 percent.  He is in receipt of SMC at 
the "l" rate.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes; or ankylosis of the hips or the knees.  

4.  The veteran's service connected disabilities do not 
include anatomical loss or loss of use of any extremity or 
blindness.



CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 
38 C.F.R. § 3.808 (2005).  

2.  The criteria for an award of special monthly compensation 
(SMC) at a rate in excess of that authorized pursuant 
to 1114(l) are not met.  38 U.S.C.A. § 1114; 38 C.F.R. 
§ 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has been awarded service connection for:  post-
traumatic stress disorder (PTSD), rated 100 percent; diabetes 
mellitus, rated 40 percent; transmetatarsal amputation of the 
right foot, secondary to diabetes mellitus, rated 30 percent; 
and partial amputation of the left great toe, secondary to 
diabetes mellitus, rated 10 percent.  His combined rating is 
100 percent.  

In an October 2001 letter, signed by the veteran, his wife 
wrote that he was in need of assistance and funding to get a 
person to come in and prepare his meals, visit with him and 
make certain he was not alone.  This was accepted as a claim 
for special monthly compensation on the basis of needing 
regular aid and attendance.  A medical report was also 
submitted showing that he had recently undergone a 
transmetatarsal amputation of the right foot due to a non-
healing ulcer on the right due to his service connected 
diabetes.  

A November 2001 medical statement from a VA staff 
psychiatrist indicated that the veteran needed "total 
supervision for activities of daily living, dispensing 
medications, providing appropriate diet and supervising 
medical treatments."  

On VA aid and attendance examination in November 2001, the 
veteran appeared slumped, could not dress himself, could not 
clean his own body, shave, bath, was missing almost all his 
teeth, could not brush, could not carry on a conversation, 
and his memory was noted as poor.  Describing the veteran's 
restriction in the upper extremities, the examiner noted back 
problems, difficulty walking from amputations, difficulty 
dressing or buttoning his clothes, opening packages or 
bottles or cans, weak hands, arms and legs, and needed 
assistance when eating.  With regard to the lower 
extremities, the examiner noted general atrophy in all areas, 
loss of balance of the lower extremities due to amputation 
and slow motion.  He was described as unable to walk without 
the assistance of another person, and used crutches, and 
wheelchairs as well as orthopedic shoes as aid of locomotion.  
The examiner certified that the veteran required the daily 
personal health care service of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.

In December 2001, the veteran's wife submitted an extensive 
list of assistance she provided the veteran on a routine 
basis that prevented her from working outside the home.  
Included on the list were assisting him with walking around 
the house as well as deciding on what outings he would go on 
for the week.  

In March 2002, the veteran's wife requested an award for loss 
of limbs due to the veteran's double amputation, noting that 
the veteran could walk "hardly at all."

In a July 2002 rating decision, the RO granted special 
monthly compensation based on the need for regular aid and 
attendance.  

In August 2002, the veteran, through his wife, submitted a 
claim for increased aid and attendance benefits, noting that 
the veteran required more care than had been allotted.  

In a January 2003 VA aid and attendance examination, the 
examiner noted that the veteran was totally dependent on his 
wife who did all the housekeeping, cooked, tracked medication 
and injections, helped him dress, bathe, toilet and eat.  He 
only left the house with his wife, and was only able to walk 
six feet at the time.  He appeared chronically ill, but in no 
acute distress and was alert and cooperative.  He was wheeled 
into the examination room by his wife, and was able to stand 
with his wife helping him.  Both forefeet were noted to be 
absent.  The impression was diabetes mellitus, hypertensive 
vascular disease, status post amputation, both forefeet, and 
PTSD/schizophrenia/major depression.  The examiner also noted 
that the veteran required the daily personal health care 
service of a skilled provider, without which he would require 
hospital, nursing home, or other institutional care.  

In March 2003, the veteran submitted an application for 
clothing allowance, noting use of a wheelchair and walker.  

In April 2003, the veteran submitted a VA Form 21-4502, 
Application for Automobile of Other Conveyance and Adaptive 
Equipment.  He indicated that his qualifying disabilities 
included permanent loss of use of both feet.  

In April 2003, the RO denied both a higher level of special 
monthly aid and attendance, and entitlement to automobile and 
adaptive equipment, or adaptive equipment only.  The RO noted 
that the need for a higher level of skilled care was not 
shown by the medical evidence, and that the veteran did not 
have loss of use of his feet, although he did have partial 
amputation of both forefeet.  

In an April 2004 VA assessment, the veteran was observed 
walking without difficulty and noted to ambulate 
independently.  

In May 2004, the veteran was residing at a nursing home at VA 
expense.  He was noted to be unable to care for himself and 
needed much supervision and skilled nursing home care.  After 
phoning the veteran's nurse at the nursing home, a VA social 
worker noted that the veteran was independent in his 
activities of daily living but needed much supervision.  

In a March 2005 VA assessment, the veteran was noted to be an 
adult male in no apparent distress, ambulating with a steady 
unassisted gait.

II.  VCAA - The Duty to Notify and Assist the Veteran.

VA has met the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
38 C.F.R. §§ 3.102, 3.159.  The letters from the RO dated in 
August 2003, coupled with the April 2003 rating decision, as 
well as the August 2003 statement of the case (SOC), and 
supplemental statements of the case (SSOC) issued in February 
2004 and June 2005, satisfied the duty to notify provisions 
(including notifying the veteran what evidence he should 
submit, and that which VA would obtain).  All relevant 
records identified by the veteran have been obtained, and a 
hearing was provided the veteran in August 2005.  There is no 
indication in the record that additional evidence relevant to 
the issues on appeal is available and not part of the claims 
file.  Consequently, the Board finds that VA has met the 
duties to notify and assist.  Although full compliance with 
the above was not completed prior to initial adjudication by 
the RO of the issues on appeal, to the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
III.  Entitlement to a Certificate of Eligibility for 
Financial Assistance in the Purchase of an Automobile and 
Adaptive Equipment, or for Adaptive Equipment Only.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2005).  

The veteran has been awarded service connection for:  post-
traumatic stress disorder (PTSD), rated 100 percent; diabetes 
mellitus, rated 40 percent; transmetatarsal amputation of the 
right foot, secondary to diabetes mellitus, rated 30 percent; 
and partial amputation of the left great toe, secondary to 
diabetes mellitus, rated 10 percent.  His combined rating is 
100 percent.

As the medical evidence shows, an automobile allowance or 
adaptive equipment is not for application in this case 
because the service connected disabilities are not manifested 
by loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, the required 
permanent impairment of vision of both eyes or demonstrated 
ankylosis of one or both knees or one or both hips.  

The veteran essentially argues that he meets the above 
requirements based on loss of use of one or more of his 
extremities.  In this regard, the Board notes that the term 
"loss of use" of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  The Court has stated 
that the "relevant inquiry concerning an SMC award is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance." Tucker v. West, 11 Vet. 
App. 369, 373 (1998). 

The medical evidence shows that while he has impairment in 
all of his lower extremities due to service connected 
disabilities, he maintains sufficient function in his lower 
extremities such that he is able to get around either without 
assistance, or with minimal assistance.  Although he was 
unable to walk without assistance during the period shortly 
following partial amputation of the right foot in 2001, he 
has made considerable progress in walking.  In the November 
2001 VA examination, the veteran was described as unable to 
walk without assistance.  He used crutches, wheelchairs, and 
orthopedic shoes as well.  In December 2001, the veteran's 
wife assisted him walking around the house.  Although his 
wife in March 2002 stated that the veteran could walk 
"hardly at all", and in January 2003 he was only able to 
walk six feet at a time, by April 2004 while the veteran was 
residing in a nursing home, he was observed walking without 
difficulty and was assessed as ambulating independently.  In 
March 2005, he was in no apparent distress, walking with a 
steady unassisted gait.  The veteran does not demonstrate 
"loss of use" of his feet, i.e., his impairment is not such 
that he would be equally well served by amputation of his 
feet with use of a suitable prosthetic device.  

As for the remaining criteria, the evidence does not show, 
and the veteran does not contend that he has ankylosis of the 
knees or hips, or visual impairment of the severity necessary 
for qualification for automobile adaptive equipment.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is no approximate balance of the positive evidence with the 
negative evidence to warrant application of the benefit of 
the doubt rule in the veteran's favor. 
IV.  Entitlement to Special Monthly Compensation at a Rate in 
Excess of That Authorized by 38 U.S.C.A. § 1114(l).

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In this case, service connection is in effect for the 
following:  post-traumatic stress disorder, 100 percent 
disabling, diabetes mellitus, 40 percent disabling; 
transmetatarsal amputation of the right foot, secondary to 
diabetes mellitus, 30 percent disabling; and partial 
amputation of the left great toe, 10 percent disabling.  The 
veteran's combined rating is 100 percent.  He is also in 
receipt of special monthly compensation based on the need for 
the regular aid and attendance of another person under 
38 U.S.C.A. § 1114(l).  The special monthly compensation 
provided by 38 U.S.C.A. § 1114(l) is payable if the veteran, 
as a result of service connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.

Higher rates of special monthly compensation are available 
beginning with 38 U.S.C.A. § 1114(m) which is payable for any 
of the following conditions: (i) Anatomical loss or loss of 
use of both hands; (ii) Anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; 
(iii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place; (iv) Blindness in both 
eyes having only light perception; (v) Blindness in both eyes 
leaving the veteran so helpless as to be in need of regular 
aid and attendance.  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
suitable prosthetic appliance, anatomical loss of one arm so 
near the shoulder as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to present use of a prosthetic 
appliance; or anatomical loss of both eyes or blindness 
without light perception in both eyes.  Amputation is a 
prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).

Special monthly compensation is payable at the maximum rate 
if, as the result of service-connected disability, the 
veteran has suffered disability under conditions which would 
entitled such veteran to two or more of the rates provided in 
38 U.S.C.A. §§1114 (l)-(n), no condition being considered 
twice in the determination, or if the veteran has suffered 
blindness and deafness, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  Paralysis of both 
lower extremities together with loss of anal and bladder 
sphincter control will entitle the veteran to the maximum 
rate. Determinations must be based upon separate and distinct 
disabilities, which requires that if a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 
38 U.S.C.A. § 1114(o) on account of the regular need for aid 
and attendance, the need for regular aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  38 U.S.C.A. § 1114(o), 
38 C.F.R. § 3.350(e).

In addition to the statutory rates payable in accordance with 
38 U.S.C.A. §§ 1114(l)-(n), an additional single permanent 
disability independently ratable at 100 percent will afford 
entitlement to the next higher statutory rate payable under 
38 U.S.C.A. § 1114.  In no event may the amount payable 
exceed that provided in 38 U.S.C.A. § 1114(o).  The single 
permanent disability independently ratable at 100 percent 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C.A. §§ 1114(l)-(n).  
If the multiple entitlement is based on loss or loss of use 
of extremities that is caused by the same etiological disease 
or injury, that disease or injury may not serve as the basis 
for the independent rating unless it is so rated without 
regard to the loss or loss of use.  Anatomical loss or loss 
of use, or a combination thereof, of three extremities shall 
entitle a veteran to the next higher rate without regard to 
whether that rate is a statutory rate or an intermediate 
rate, not to exceed the amount shown in 38 U.S.C.A. 
§ 1114(p).  38 U.S.C.A. § 1114(p), 38 C.F.R. § 3.350(f).

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  The regular or higher 
level aid and attendance allowance is payable whether or not 
the need for regular aid and attendance or a higher level of 
care was a partial basis for entitlement to the maximum rate 
under 38 U.S.C.A. § 1114(o) or (p), or was based on an 
independent factual determination.  A veteran receiving 
compensation at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) plus special monthly compensation under 
38 U.S.C.A. § 1114(k) who establishes a factual need for 
regular aid and attendance or a higher level of care, is also 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  
38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h).

The veteran is currently in receipt of aid and attendance 
benefits under 38 U.S.C.A. § 1114(l).  This is the standard 
rate of SMC for aid and attendance.  The veteran maintains 
that entitlement to additional SMC is warranted because he 
requires a higher level of skilled care.  The basic criteria 
for the higher level of aid and attendance allowance is 
specified in 38 C.F.R. § 3.352(b)(1).  A veteran is entitled 
to the higher level aid and attendance allowance authorized 
by 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h), in lieu of 
the regular aid and attendance allowance when all of the 
following conditions are met:  (i) the veteran is entitled to 
the compensation authorized under 38 U.S.C.A. § 1114(o), or 
the maximum rate of compensation authorized under 38 U.S.C.A. 
§ 1114(p); (ii) the veteran meets the requirements of 
entitlement to the regular aid and attendance allowance, and 
(iii) the veteran needs a "higher level of care" than is 
required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.

The need for a higher level of care is considered to be the 
need for personal health care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health care professional.  
Personal health care services include, but are not limited 
to, service such as physical therapy, administration of 
injections, placement of indwelling catheters, the changing 
of sterile dressings, or like functions that require 
professional health care training or regular supervision of a 
trained health care professional to perform.  38 C.F.R. 
§ 3.352(b)(2).

Even assuming that the veteran requires a higher level of 
care as defined in 38 C.F.R. § 3.352(b)(2), and meets this 
requirement, as well as the requirement for the need of 
regular aid and attendance, these are only two the three 
requirements listed for a higher evaluation under C.F.R. 
§ 3.352(b)(1).  The veteran must also be entitled to the 
higher special monthly compensation authorized under 
38 U.S.C.A. § 1114(o), or the maximum rate of compensation 
authorized under 38 U.S.C.A. § 1114(p).  The veteran does not 
meet the threshold requirements for attaining these levels 
which is either the presence of blindness or the loss or loss 
of use of an extremity due to service connected disabilities.  
Blindness is not shown or alleged.  As noted above, although 
the veteran has partial amputation of both feet, is it not 
shown or even alleged that he has loss of use of the feet as 
defined by VA regulations.  The evidence clearly shows that 
he is able to ambulate either with minimal assistance or 
without any assistance at all and would not be equally well 
served by amputation of either foot, and use of a suitable 
prosthetic.  His claim for increased rating for aid and 
attendance is based entirely on the need for an increased 
level of skilled care.  

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disorders, which 
are collectively rated totally disabling.  Yet the medical 
evidence simply does not demonstrate that he currently has 
loss of use of his lower extremities.  The preponderance of 
the evidence is against the claim for a level of special 
monthly compensation at a rate greater than 38 U.S.C.A. 
§ 1114(l), to include loss of use of his feet, and thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only is denied.

Entitlement to an award of additional special monthly 
compensation at the rate in excess of that authorized by 
38 U.S.C.A. § 1114(l), is denied.



__________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


